Citation Nr: 1636623	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for sleep disorder due to chronic pain, insomnia type, from October 31, 2012, to January 27, 2013. 

2.  Entitlement to an increased rating for right knee strain with tendonitis and effusion in excess of 10 percent prior to May 26, 2015, and in excess of 20 percent thereafter. 

3.  Entitlement to a compensable rating for right knee strain with tendonitis and effusion with limitation of extension prior to May 26, 2015, and an increased rating in excess of 40 percent thereafter.

4.  Entitlement to a compensable rating for right knee strain with tendonitis and effusion with other impairment of the knee (recurrent subluxation or lateral instability) prior to May 26, 2015.

5.  Entitlement to a separate rating for right knee dislocated semilunar cartilage.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the June 2011 rating decision, the RO denied a rating in excess of 10 percent rating for right knee strain with tendonitis and effusion.  In the August 2012 rating decision, the RO reduced the rating for a sleep disorder due to chronic pain, insomnia type, from 30 to 10 percent, effective November 1, 2012. 

In December 2014, the Board remanded the Veteran's claims for further evidentiary development.  The Board remanded for a statement of the case (SOC) on the issue of propriety of reduction; however, the SOC was characterized in terms of an increased rating.  The Veteran's representative has indicated that the benefit sought is restoration and the Board is granting that benefit in full.  Consequently, a remand for an issuance of a new SOC would be superfluous and unnecessary.  Cf. Archbold v. Brown, 9 Vet. App. 124 (1996) (the issuance of a SOC is not an absolute requirement for the acceptance of a Substantive Appeal).  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a December 2015 rating decision, the Decision Review Officer (DRO) assigned the following increased ratings effective May 26, 2015: a 20 percent rating for right knee strain with tendonitis and effusion; a 40 percent rating for right knee strain with tendonitis and effusion with limitation of extension; and a 30 percent rating for right knee strain with tendonitis and effusion with other impairment.  The Veteran has not expressed satisfaction with the increased disability ratings; these issues, thus, remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Also in the December 2015 rating decision, the DRO awarded the Veteran an earlier effective date for entitlement to a total disability rating due to individual unemployability (TDIU), effective June 15, 2010, the date of the Veteran's claim for an increased rating.  Notably, the Veteran, through his representative, has argued that TDIU should be effective the date of his claim for an increased rating.  As such, the Veteran's claim has been satisfied in full and this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The evidence does not reflect that there has been material improvement in the Veteran's sleep disorder due to chronic pain, insomnia type, or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.

2.  Prior to May 26, 2015, limitation of flexion of the right knee has not more nearly approximated limitation to 30 degrees, to include consideration of additional functional loss during flare-ups.

3.  Prior to May 26, 2015, limitation of extension of the right knee has not more nearly approximated limitation to 5 degrees, to include consideration of additional functional loss during flare-ups.

4.  Prior to May 26, 2015, right knee symptoms approximated recurrent subluxation or lateral instability, but did not approximate moderate or severe recurrent subluxation or lateral instability.

5.  Since May 26, 2015, limitation of flexion of the right knee has not more nearly approximated limitation to 15 degrees, to include consideration of additional functional loss during flare-ups.

6.  Since May 26, 2015, limitation of extension of the right knee has not more nearly approximated limitation to 45 degrees, to include consideration of additional functional loss during flare-ups.

7.  Throughout the appeal period, the Veteran's right knee symptoms approximated dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, but not ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for sleep disorder due to chronic pain, insomnia type, from 30 to 10 percent was not in accordance with the applicable regulation, the criteria for restoration of the 30 percent rating from October 31, 2012, to January 27, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344 (2015).

2.  Prior to May 26, 2015, the criteria for a rating higher than 10 percent for limitation of flexion due to right knee strain with tendonitis and effusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260.

3.  Prior to May 26, 2015, the criteria for a compensable rating for limitation of extension due to right knee strain with tendonitis and effusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261.

4.  Prior to May 26, 2015, the criteria for a separate rating of 10 percent, but no higher, for recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.

5.  Since May 26, 2015, the criteria for a rating higher than 20 percent for limitation of flexion due to right knee strain with tendonitis and effusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260.

6.  Since May 26, 2015, the criteria for a rating higher than 40 percent for limitation of extension due to right knee strain with tendonitis and effusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5261.

7.  The criteria for the maximum 20 percent for dislocated semilunar cartilage with locking, pain, and effusion into the joint of the right knee have been met; as the Veteran's rating prior to May 26, 2015 would otherwise be 10 percent, an alternative rating of 20 percent under DC 5258 is warranted for this time period only.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, DC 5258.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As to the issue of entitlement to restoration of a 30 percent rating for sleep disorder due to chronic pain, insomnia type, from October 31, 2012, to January 27, 2013, the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist.

With regards to the increased ratings for the right knee, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  In the June 2010 letter, the RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the United States Court of Appeals for Veterans Claims (Court) that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was most recently readjudicated in the December 2015 supplemental SOC.

As indicated above, the appeal was remanded in December 2014 to, among other things, obtain a right knee examination to determine the severity of the Veteran's right knee disability.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations in July 2010, September 2011, January 2013, and May 2015 as to the severity of his right knee disability.  The Board notes that the Veteran, through his representative, asserts that the January 2013 VA examination report is inadequate because the VA examiner did not fully consider the Veteran's functional loss or impairment because the examiner omitted the Veteran's reported right knee flare-ups.  The Board finds that the remaining portion of the January 2013 VA examination report is adequate because the examiner considered the Veteran's subjective complaints, documented range of motion testing, and documented the point at which pain affected the range of motion.  

As to the July 2010, September 2011, and May 2015 VA examination reports, the Board finds that the VA examination reports are adequate because they are based on consideration of the Veteran's prior medical history and described the right knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II.  Restoration

As a procedural background, the RO initially granted service connection for a sleep disorder due to chronic pain, insomnia type, in March 2009 and assigned a 30 percent rating, effective October 14, 2008.  The Veteran did not appeal that decision.  In an August 2011 statement, the Veteran indicated that his sleep disorder had worsened.  In March 2012, the RO proposed reducing the rating from 30 to 10 percent and in August 2012 effectuated this reduction.  In May 2012 and October 2012, the Veteran disagreed with both the March 2012 and August 2012 determinations.  In a February 2013 rating decision, the DRO increased the Veteran's sleep disorder due to chronic pain, insomnia type, to a 70 percent, effective January 28, 2013.  The Veteran did not appeal the increased rating for the sleep disorder due to chronic pain, insomnia type.  As indicate above, in the April 2015 SOC, the AOJ characterized the issue as an increased rating claim in excess of 10 percent for sleep disorder due to chronic pain, insomnia type, from November 1, 2012, to January 28, 2013.  In May 2015, the Veteran, through his representative, requested that the claim been treated as entitlement to restoration of a 30 percent rating for sleep disorder due to chronic pain, insomnia type, from October 31, 2012, to January 27, 2013.  As such, the issue of entitlement to restoration of the 30 percent rating for the Veteran's sleep disorder from October 31, 2012, to January 27, 2013, is on appeal before the Board. 

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  38 C.F.R. § 3.344(a). Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that any improvement in a disability reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Id.; Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

The Veteran's sleep disorder due to chronic pain, insomnia type, is rated under DCs 9499-9422.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

In this case, the Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned DC 9499 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2015).  

The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.130, DC 9422, for other specified somatic symptom and related disorder. 

Under DC 9422 of the General Rating Formula for Mental Disorders, a 10 percent rating is warranted  for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DCs 9434-9422. 

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 71 to 80 reflect transient or expectable reaction to psychosocial stressor and impose no more than slight impairment in social and occupational functioning.

In the October 2008 VA examination, on which the 30 percent rating was based, the Veteran reported chronic sleep impairment, depressed mood, anxiety, impaired abstract thinking, and decreased concentration.  The Veteran also reported that his symptoms interfere with his daily functioning.  The Veteran indicated that his prescribed sleep medications cause a sedating effect.  The VA examiner diagnosed sleep disorder due to chronic pain, insomnia type.  The VA examiner characterized the Veteran's psychiatric symptoms as "occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation."  He was assigned a GAF of 67.

The Veteran was afforded a VA examination in August 2011.  The August 2011 VA examination was the basis of the 10 percent reduction.  The Veteran endorsed chronic sleep impairment, in which he indicated interfered with his daily functioning.  He denied depression suicidal ideation.  The Veteran indicated that he is prescribed medication for his sleep disorder; he stated that he has difficulty staying asleep although his prescribed medication helps him initially fall asleep.  The VA examiner indicated that the Veteran's "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."  He was assigned a GAF of 75.

During a January 2013 VA examination, the Veteran reported chronic sleep impairment depression, lack of motivation, anxiety, panic attacks, depressed mood, mild memory loss, and difficulty concentrating.  The VA examiner diagnosed sleep disorder due to chronic pain, insomnia type, and depressive disorder not otherwise specified, NOS.  The VA examiner characterized the Veteran's psychiatric symptoms as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He was assigned a GAF of 58.
The evidence reflects that the reduction was not warranted because there has been no material improvement in the Veteran's sleep disorder due to chronic pain, insomnia type, or that it is reasonably certain that any improvement will be maintained under the ordinary conditions of life and work.  Rather, the evidence reflects that from October 31, 2012, through January 27, 2013, the Veteran has consistently reported psychiatric symptoms, such as chronic sleep impairment.  Moreover, the VA examiners have continued to diagnose the Veteran with a sleep disorder due to chronic pain, insomnia type, along with other psychiatric diagnoses.  Notably, during the October 2008 and August 2011 VA examinations, the Veteran reported that his sleep disorder interferes with his daily functioning.  Furthermore, the Veteran has been assigned GAF scores ranging from 51 to 75, which reflects symptoms ranging from moderate to slight impairment in social and occupational functioning.  This evidence shows that there have been no improvements in his sleep disorder due to chronic pain, insomnia type.  The evidence is thus at least evenly balanced as to whether restoration of the 30 percent rating is warranted, and doubt remains as to the propriety of the reduction from 30 to 10 percent.  Restoration of the 30 percent rating is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (where the evidence is in relative equipoise as to any point, reasonable doubt is to be resolved in favor of the veteran); see also 38 C.F.R. 3.344(c) (the prior rating will be continued "if doubt remains").

III.  Increased Rating for Right Knee 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Historically, prior to May 26, 2015, the Veteran's right knee strain with tendonitis and effusion was rated as one disability rating under 38 C.F.R. § 4.71a, DC 5260, limitation of flexion. 

Under DC 5260, limitation of flexion of a leg warrants a 10 percent rating is if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261.  VAOPGCPREC 9-2004. 

Under DC 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Since May 26, 2015, the Veteran's right knee strain with tendonitis and effusion is assigned a separate rating 30 percent rating under DC 5257.  Under DC 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to the evidence of record, VA treatment reports dated in January 2010 and private treatment records dated in April 2010 documents the Veteran's complaints of right knee pain. 

The Veteran was afforded a VA examination in July 2010.  He reported right knee weakness, stiffness, swelling, giving way, lack of endurance, fatigability, locking, and tenderness.  He denied right knee dislocation, subluxation, or effusion.  He also denied any hospitalization or incapacitation.  He described flare-ups occurring twice a day, lasting up to five hours precipitated by physical activity.  He reported his functional impairment as difficulty sitting, walking, and moving around due to his right knee pain.   

Upon physical examination, the ranges of motion of the right knee were recorded as flexion to 120 degrees with pain and extension to 0 degrees with pain.  These ranges of motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  The examiner indicated that there was no evidence of ankylosis or instability and all stability testings were within normal limits.  An x-ray taken at the time of examination showed no abnormalities of the right knee.  The examiner diagnosed a right knee strain.  As to the Veteran's occupational and functional impact of the right knee, the examiner opined that the Veteran is to avoid strenuous activities.   

Lay statements dated in August 2011 report the Veteran's right knee pain, particularly upon physical activities such as squatting.  Lay statements also indicated that the Veteran is unable to participate in his daily activities, due to his right knee pain. 

During a September 2011 VA examination, the Veteran reported right knee weakness, stiffness, lack of endurance, locking, fatigability, tenderness, and pain.  He denied episodes of dislocation, subluxation, or effusion.  He described flare-ups occurring twice a day, lasting up to two hours, precipitated by physical activity, such as bending the right knee and walking.  He indicated that during flare-ups, he is unable to squat, his walking is limited, and he experiences locking and severe pain with limitation of motion.  He denied any hospitalization or incapacitation.  He reported that he has difficulty walking and moving around due to his right knee pain.   

The ranges of motion of the right knee were recorded as flexion to 100 degrees with pain and extension to 0 degrees with pain.  These ranges of motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  The examiner indicated that there was no evidence of instability, subluxation, or ankylosis, and all stability testings were within normal limits.  An x-ray taken at the time of examination showed no abnormalities of the right knee.  

A private December 2011 Magnetic resonance imaging (MRI) report of the right knee shows joint effusion.

The Veteran was afforded a VA in January 2013.  The Veteran described right knee flare-ups precipitated by squatting.  He stated that he has difficulty walking for long periods of time due to right knee pain.  The ranges of motion of the right knee were recorded as flexion to 90 degrees with pain and extension to 0 degrees with pain.  These ranges of motion remained the same following three repetitions of motion and there was no additional limitation in the range of motion of the knee following repetitive use testing.  There was functional impairment of the right knee in terms of pain on movement.  Muscle strength associated with knee flexion and extension was normal (5/5) and all knee joint stability tests were normal.  There was no evidence of tenderness or pain to palpation for joint line or soft tissues, subluxation, dislocation, or ankylosis.  The examiner indicated that the Veteran had a meniscus (semilunar cartilage) condition.  The examiner described a meniscal tear and frequent episodes of joint locking.  The VA examiner opined that the Veteran's right knee disability impacts his ability to work, as he has difficulty walking for long periods of time. 

During a May 2015 VA examination, the Veteran reported right knee locking, popping, and grinding.  He described right knee flare-ups.  He explained that during flare-ups, he experiences locking that will last for several minutes and he is unable to walk, bend, or drive.  As to functional loss or impairment, the Veteran reported that he is unable to walk, bend, or drive.  He stated that he requires a right knee brace for ambulation. 

The VA examiner indicated that the examination was conducted during a flare up.  Upon physical examination, the ranges of motion of the right knee were recorded as flexion from 30 degrees to 60 degrees with pain and extension from 60 to 30 degrees with pain.  Following repetitive use testing, the ranges of motion of the right knee were recorded as flexion from 30 degrees to 70 degrees with pain and extension from 70 degrees to 35 degrees with pain.  There was functional impairment of the right knee in terms of pain, fatigue, lack of endurance, and incoordination.  There was evidence of tenderness or pain to palpation of the joint line or soft tissues, pain on weight bearing, and crepitus.  The examiner found that there was pain, weakness, fatigability or incoordination that significantly limits the Veteran's functional ability with repeated use over a period of time.  The examiner also indicated that the right knee exhibited less movement than normal, weakened movement, swelling, disturbance of locomotion, interference with sitting, interference with standing, and instability of station.  Muscle strength associated with knee flexion and extension was abnormal (2/5).  All knee joint stability tests were normal.  The examiner found that there was no evidence of ankylosis.  There was evidence of severe subluxation, severe patellar dislocation, and effusion.  The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition.  The examiner a described meniscal tear with frequent episodes of joint locking, joint pain, and joint effusion.  

The examiner diagnosed a right knee strain, tendonitis, right knee effusion, and chronic exertional compartment syndrome.  The examiner opined that the Veteran's difficulty walking, sitting, standing, and inability to or bend the right knee impacts his ability perform occupational tasks such as standing, walking, lifting, and sitting.

Prior to May 26, 2015

As the Veteran's knee disability has been evaluated based on limitation of flexion under DC 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent prior to May 26, 2015, under such criteria.  However, range of motion has been at worst to 90 degrees with pain for flexion.  Even in consideration of pain, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under DC 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain.  However, while such symptoms such as pain have been demonstrated on examination, there has been no indication that such has resulted in additional functional loss, to include a greater loss of flexion.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent under DC 5260, prior to May 26, 2015.

The Board must also consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593 (regardless of the precise basis of a veteran's disability rating, the Board has a duty to acknowledge and consider all regulations and diagnostic codes that are potentially applicable).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Prior to May 26, 2015, the Board has considered whether the Veteran is entitled to a separate rating under DC 5261 pertinent to limitation of extension.  The evidence fails to show that the Veteran's extension of the right knee is limited to more than zero degrees even in consideration of additional functional loss due to symptoms such as pain, repetitive motion, and flare-ups.  In this regard, all VA examinations reports prior to May 26, 2015, show right knee extension to zero degrees with pain.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination the Board finds that the Veteran is not entitled to a separate compensable rating under DC 5261, prior to May 26, 2015.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a separate rating under DC 5257, pertinent to other impairment of the knee, recurrent subluxation or lateral instability, for this time period.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Prior to May 26, 2015, the evidence reflects that although the Veteran reported that he experienced right knee giving way and locking, multiple VA examinations revealed no evidence of instability or subluxation associated with the right knee disability.  However, all knee joint stability tests of the right knee were normal and VA treatment records fail to demonstrate recurrent subluxation or lateral instability.  Nevertheless, the Veteran has consistently stated that he experiences giving way of the knee.  The Board finds this testimony competent and credible.  Consequently a rating of 10 percent for other impairment of the knee, recurrent subluxation or lateral instability, is warranted under DC 5257 prior to May 26, 2015.  A rating higher than 10 percent is not, however, warranted under DC 5257 prior to May 26, 2015, because the consistently normal stability testing reflects that the subluxation and instability were no more than slight.

For these reasons, a separate rating of 10 percent, but no higher, is warranted under DC 5257 prior to May 26, 2015. 

Since May 26, 2015

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent under DC 5260.  During this appeal period, range of motion for flexion has been at worst from 30 degrees to 60 degrees with pain.  Even in consideration of repetitive motion and/or flare-ups, pain, fatigue, lack of endurance, and incoordination, the Board finds that he is not entitled to a rating in excess of 20 percent.  In this regard, while such symptoms have been demonstrated on examination, namely the May 2015 VA examination, there has been no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Therefore, Board finds that such factors do not result in functional loss that more nearly approximates flexion limited to 15 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  Accordingly, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5260 in the right knee.

Since May 26, 2015, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent under DC 5261.  Range of motion for extension has been at worst from 60 to 30 degrees with pain.  Even in consideration of pain on movement flare-ups, pain, fatigue, lack of endurance, and incoordination there has been no indication that such resulted in additional functional loss, to include a greater loss of extension.  Therefore, the Board finds that such factors do not result in functional loss that more nearly approximates extension limited to 45 degrees in the right knee.  See DeLuca, supra; Mitchell, supra.  

Since May 26, 2015, the Veteran has been in receipt of a separate 30 percent rating for recurrent subluxation or lateral instability under DC 5257, the maximum rating under this DC.  As such, entitlement to a higher rating under DC 5257 will not be discussed.

IV. Ratings under other Potentially Applicable Diagnostic Codes

As indicated above, the Board must also consider whether the Veteran is entitled to a rating under any other potentially applicable diagnostic code.

DC 5258 provides for a single 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Here, the Board finds that throughout the appeal period, a 20 percent rating would be warranted under DC 5258, as the above evidence demonstrates a right knee meniscus (semilunar cartilage) condition with frequent episodes of joint locking, pain, and effusion.  In particular, the evidence reveals a December 2011 private MRI report illustrating right knee joint effusion.  Moreover, the January 2013 and May 2015 VA examination reports noted semilunar cartilage (meniscal tear) with frequent episodes of joint locking, pain, and effusion.  Crucially, the May 2015 VA examination found severe patellar dislocation.  Resolving in reasonable doubt in the Veteran's favor, the Board finds that these symptoms warrant the assignment of a 20 percent rating for dislocated semilunar cartilage with locking, pain, and effusion into the joint under DC 5258.  As the evidence reflects that throughout the appeal period the Veteran complained of locking and a giving away of the right knee, the Board finds that the 20 percent rating under DC 5258 is warranted throughout the appeal period.  As a 20 percent rating is the maximum rating under DC 5258, there is no basis for a higher rating under this DC.

Significantly, however, because the 20 percent rating under DC 5258 is based in part on pain, separate ratings under DC 5258 and DC 5260 and/or DC 5261 would constitute pyramiding.  38 C.F.R. § 4.14.  Prior to May 26, 2015, the Veteran is in receipt of a 10 percent rating for his right knee disability.  Consequently, an alternative rating of 20 percent under DC 5258 is warranted prior to May 26, 2015.  However, from that date, the Veteran's right knee rating is higher than 20 percent.  Therefore, from that date, a separate or alternative rating under DC 5258 is not warranted.

DC 5259 provides for a single 10 percent rating for removal of symptomatic semilunar cartilage.  However, because the Veteran is now receiving a 20 percent rating under DC 5258 for symptoms relating to dislocated semilunar cartilage, to compensate him for this as well as removal of symptomatic semilunar cartilage would constitute pyramiding.  Esteban, 6 Vet. App. at 262.  

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in the right knee.

V.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The criteria for rating the knee contain a broad range of symptoms and each of those symptoms were considered by the Board in determining whether any higher or separate rating is warranted in addition to the separate 20 percent rating being granted in this decision.  Although the Veteran stated during the examinations that he experiences difficulty walking, right knee locking, squatting, and bending these difficulties are consequences of the symptoms for which the Veteran is being compensated, i.e., pain and instability.  The Board therefore finds that the criteria for rating the knee contemplate the Veteran's right knee disability picture.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As indicated above, the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted.

ORDER

Entitlement to restoration of a 30 percent rating for sleep disorder due to chronic pain, insomnia type, from October 31, 2012, to January 27, 2013, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating for right knee strain with tendonitis and effusion in excess of 10 percent prior to May 26, 2015, and in excess of 20 percent thereafter is denied.  

Entitlement to a compensable rating for right knee strain with tendonitis and effusion with limitation of extension prior to May 26, 2015, and an increased rating in excess of 40 percent since May 26, 2015 is denied.

Entitlement to a rating of 10 percent, but no higher, for right knee strain with tendonitis and effusion with other impairment of the knee (recurrent subluxation of lateral instability) prior to May 26, 2015 is granted, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to an alternative rating of 20 percent for right knee dislocated semilunar cartilage is granted prior to May 26, 2015 only, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


